 Case 1:20-cr-00180-CMH Document 49 Filed 12/04/20 Page 1 of 1 PageID# 205

Judge: Hilton                         SENTENCING                   Date: 12/04/2020
Reporter: J. Egal                                                  Time: 9:11 am to 9:28 am

Cr. #   1:20-cr-00180-001                         AUSA: Carina Cuellar
U.S. v. Monika Magdalena Jaworska                 Defense: Jonathan Simms

Court finds the guidelines to be properly assessed at a range of 24 to 30 months.

Considering the factors under § 3553 and considering the nature of offense and the amount of
restitution money returned the Court finds a sentence below the guideline range is appropriate.

Sentence Imposed:

Defendant is committed to the custody of the US Atty General to serve a term of TIME
SERVED with a 2-year SR term and assessed $100.

Restitution Order and Consent Order of Forfeiture entered and filed in open court.

Conditions of Supervised Release/Probation:
       Allow Probation Office access to financial info.
       Deft shall not engage in any employment in the banking industry without prior
        approval of the probation officer.


Monetary penalties:
$100     Assessment $ 0        Fine
$220,573 Restitution Ordered pursuant to the Restitution Judgment entered and filed in open
         court.
